UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6310


ALEXANDER OTIS MATTHEWS,

                Plaintiff – Appellant,

          v.

TED HULL; R. MICHELLE LEWIS; MARTIN, Sergeant; JOHN
DOE/JANE DOE RECREATION SUPERVISOR; JOHN DOE/JANE DOE
DIRECTOR OF MEDICAL SERVICES; JOHN DOE/JANE DOE CLEANING
SUPERVISOR; JOHN DOE/JANE DOE FOOD SERVICES SUPERVISOR;
JOHN DOE/JANE DOE UNIT NURSE; NORTHERN NECK REGIONAL JAIL
BOARD AUTHORITY MEMBERS; LYNN SUDDUTH,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:13-cv-00450-LO-JFA)


Submitted:   June 26, 2014                    Decided: June 30, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alexander Matthews, Appellant Pro Se. Broderick Coleman Dunn,
Alexander Francuzenko, COOK CRAIG & FRANCUZENKO, PLLC, Fairfax,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Alexander Matthews appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915A(b) (2012).     We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.    Matthews v. Hull, No. 1:13-cv-00450-LO-

JFA (E.D. Va. Feb. 12, 2014).        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                           AFFIRMED




                                 2